Smith, J., (.after stating the facts). (1) The state of the evidence in this case leads to the conclusion that the beneficiaries under this will were correct in the original interpretation which they gave it in entering into the possession of their respective portions. But while we may feel sure of the testator’:s intention, we must gather that intention from the will itself. This idea has been expressed in a variety of ways by all the courts. But extrinsic evidence is generally held admissible in the interpretation of wills, not to show what the testator meant, as distinguished from what his words express, but for the purpose of showing the meaning of the words used. Hammond v. Hammond, 55 Md. 575. A leading case on the subject of the construction of a will containing unenforceable provisions resulting from a mistake in the description of property devised is the case of Patch v. White. 117 U. S. 210. This is a case which has been much criticised by other courts as announcing an extreme rule, and was decided by a court ■which stood five for the opinion, and four against it, but it is a well considered case, .and announces the rule which the majority of this court thinks is most conducive to effectuating the right of making testamentary disposition of property. The syllabus in that case is as follows: “1. In the construction of 'wills, a, latent ambiguity may be removed by extrinsic evidence. “2. A latent ambiguity may arise upon a will, when it names a person as the object of a gift, or a thing as the subject of it, and there are two persons or things that answer such name or description; or it may arise when the will contains a misdescription of the object or subject. “3. Where a latent ambiguity consists of a misdescription, if it can be struck out and enough remain in the will to identify the person or thing, the court wilt so deal with it; or if it is an obvious mistake, will read it as if corrected. “4. Where the testator devised ‘lot 6’ in a certain block, to a 'brother, and disposed of the remainder of his estate to others, and it .appeared that he 'did not own lot 6, but did own lot 3 in said block, and that lot 3 was otherwise properly described in the will, said lot 3 is held by this court to have been lawfully devised.” In volume 11, page 90, of Bose’s Notes to the U. S. Supreme 'Court Reports will be found a collection of a number of cases citing, and generally approving, the view of th© majority in that case. Another case decided by the same court is the case of Smith v. Bell, 31 U. S. 68. In that ease the testator had devised certain property to his wife and son, and the devise to his .wife was so worded that if its language was given its ordinary interpretation, ¡the son could take nothing under the will. In the opinion in that case, by Chief Justice Marshall, it was said: The first .and great rule in the exposition of wills (to whioh all other rules must bend), is that the intention of the testator expressed in his will shall prevail, provided it be consistent with the .rules of law. (Doug. 322; 1 Black. Rep. 672). This principle is generally asserted in the construction of every testamentary disposition. It is emphatically the will of the person who makes it, and is defined to be ‘the legal .declaration of a man’s intentions, which he wills to be performed .after his death. ’ (2 Black Com. 499). These intentions are to be collected from his words, and ought to be carried into effect if they be consistent with law. * * * In the construction of ambiguous expressions, the situation of the parties may very properly be taken into view. The ties which connect the testator with his legatees, the affection, subsisting between them, the motives Avhich may reasonably be supposed to operate with him and to influence him in the disposition of his property, are all entitled to consideration in expounding doubtful words and ascertaining the meaning in which the testator used them. * * * No rule is better settled than that the whole will is to be taken together, and is to be so -construed as to give effect, if it be possible, to the whole.” After referring to the inconsistent provisions of the will, and after pointing out what the effect would be if the language which devised to the wife her interest was given the construction which such language would ordinarily have, but which wais not there given it, because, to have done so would have defeated the purpose of the testator ;as manifested by the -entire instrument, the court said: “As this construction destroys totally the legacy, obviously intended for the son by his father, it will not be made unless it be indispensable. No effort to explain the words in a different sense -can do so -much violence to the claus-e as the total rejection of the whol-e bequest, given in express terms to an -only son. ’ ’  (2) We must look to the will to determine the testator’s intention, but in getting this view we should place -ourselves where he stood, 'and should consider the facts which were before him in -deciding what he intended by the language which he -employed. If the rule were otherwise, the making of wills would be s-o difficult that the very purpose of permitting this method’of disposition of property would frequently be defeated. The will now under consideration is wholly in the handwriting of a former Governor of this State, a man who was not a lawyer, but who had had much experience in public affairs generally, and a man whose place in the confidence and affection -of the people of this- State is firmly fixed. The will -declares the purpose of its execution to be to divide -the testator’s property, which he owned -as the result of his own accumulations, -equally between his own heirs and those of his wife, and he has described lands which lie evidently thought accomplished that result. Did he so far fail to express Ms intention in Ms will, as that, in its construction, we must defeat its manifest purpose because of Ms inaccurate employment of language to accomplish that purpose?  (3-4) It is said that the devise of “the southwest part of section 31, 150 acres, in township- 1, range 8 west,” is not effective because the description is void. This section is crossed by Baker Bayou, and -from the survey of it wMoh we have before us, it appears that all of Governor Eagle’s lands in the south half of the section lay west of this bayou, there being about twenty acres in the southeast quarter west of the bayou, and about 130 acres in the southwest quarter west of the bayou. TMs description -and tMs acreage correspond with the description and acreage which appear- in the receipts for taxes paid by the testator, although a survey made since the death of the testator shows the exact area to be 153 acres, instead of 150. The testator .owned the north half of this section and included it in the part given the Oldhams by a. proper description, and the only other land owned by Mm in this section was tMs southwest part consisting of 150 or 153 acres. Such a description would avoid a tax sale, because there we look only to the record of the sale, but here we may look to the testator’s land book and tax receipts, and his deeds and plats to determine what he meant by the description he employed, .and, when we have done ,so, all uncertainty passes away. The trouble with the hundred acre tract is that it is described as being in range 8 west, when the land owned by the testator answering to the description used is in range 9 west. As has been said, the testator divided his lands into practically three parts, one of Which went to Ms sister, Mrs. Mewer, another to the other Eagle heirs, and the third part to the Oldhams. The Oldhams were given lands in section 31, township 1 north, range 8 west, and in section 6, township 1 south, range 8 west, which lands are divided by the base line, and the range line divides this section 6 from section 1, township 1 south, range 9 west. Baker Bayou runs through all three of these sections, which constitute a solid body of land, and if range 8 was intended, instead of range 9, then the 100 acres described as being in section T joins the land in section 6, about which section numbered 6 no question is made, as the Oldham title to the land in section 6 under the will is undisputed. These are matters which are plain to one familiar with land descriptions and the public surveys, but are confusing to others. The remaining tract in eontro’versy was described in the will as northeast northwest of section 5, township 1 south, range 8 west, which tract was not owned by the testator at the time the will was made nor at the time of his death. He did own, however, southeast northwest section 5, township 1 south, range 8 west, and if this was not the forty acres intended, then he- has left that forty acres entirely isolated from all the other lands. Southeast northwest of section 5, if assigned to the Oldhams, makes a part of a compact body of land, while lands, which, without dispute, were given the Oldhams, lie 'between this' forty acres and the lot of lands given Mrs. Mewer, and this forty-acre tract lies a mile and a half from the nearest tract constituting the body of lands given the other Eagle heirs. A very well considered case' which discusses the questions here under consideration, is the case of Graves v. Rose, 246 Ill. 76, 92 N. E. 601, 30 L. R. A. (N. S.) 303. A great many cases are cited ¡and reviewed in that opinion. It is true the majority opinion in that case does not fully comport with the views which we have here expressed, but there was a strong dissenting opinion, in which three members of that court concurred, which expresses the better view, acicording to the opinion of the majority of this court, and the reasoning of this dissenting opinion supports the conclusion we have reached. Another very interesting and well considered opinion is the case of Stewart v. Stewart, 65 N. W. 976, in which case the majority opinion gives support to the view of the majority in this case, and decides a point identical with the point in this case involving the misdescription of the southeast quarter of the northwest quarter of section 5. For the reasons stated, the majority of the court are of the opinion that the chancellor was correct in finding for appellee and in quieting his title against the claims of appellant. Affirmed. McCulloch, C. J., and Kirby, J., dissent in part.